Title: To Thomas Jefferson from Caspar Wistar, [before 9 April 1801]
From: Wistar, Caspar
To: Jefferson, Thomas



Dear Sir,
[before 9 Apr. 1801]

Permit me to offer you my most sincere & affectionate congratulations on the recent election, which I hope will contribute to your individual happiness as much as I am certain it will to the benefit of our beloved Country—Sensible of the laborious task which is now imposed upon you, it is with great reluctance that I intrude upon your valuable time, & beg from your good nature an indulgence which I am not entitled to in justice. Mr. Peter Dobel a respectable Young Gentleman of this City, after returning from a tedious detention in the Isle of France, (being captured on a voyage to India) resolved to settle at Bourdeaux, expecting to avail himself there of the knowledge of French Commerce which he had acquired during his residence in the aforesaid Colony; with this view he determined to solicit from the President the appointment of Consul at that Port, & to strengthen his application a recommendation of him was signed by a large number of very respectable Merchants of Philada. & ready to be presented, when an appointment was made by the late President—He is impressed with a belief that another Consul is to be appointed, & as in that case he would beg leave to prefer his request, & lay his recommendations before you, he has applied to me to procure him information whether a new appointment is about to be made—If you can favour me with one line on this subject it will greatly oblige me indeed—
I regret that it is not in my power to communicate to you any thing which is new & interesting, the last publication here was the Presidents Speech, which besides an immense multiplication in the News Papers, has undergone several Editions—
Private letters from England state their distresses more strongly than the public prints—they inform that many have certainly died with famine— In my last I had the pleasure of inclosing the printed accounts of the great bones found in the State of New York, & specifying those parts which I thought would be most useful I hope we shall not lose our chance of them by the departure of Chancellor Livingston.
With anxious hopes that you will excuse the liberty I have taken I beg leave to subscribe with sentiments of most respectful attachment Your obliged friend

C. Wistar Junr.

